ACCEPTED
                                                                       03-16-00276-CV
                                                                             12613029
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  9/9/2016 11:50:01 AM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
                           NO. 03-16-00276-CV

____________________________________________________________
                                                     FILED IN
                                              3rd COURT OF APPEALS
                   IN THE COURT OF APPEALS        AUSTIN, TEXAS
                   THIRD JUDICIAL DISTRICT    9/9/2016 11:50:01 AM
                        AUSTIN, TEXAS           JEFFREY D. KYLE
                                                      Clerk
____________________________________________________________

                      TAYLOR HOUSING AUTHORITY,
                   A MUNICIPAL HOUSING AUTHORITY,
                                              Appellant



                                        vs.


    STEVE A. SHORTS, MALLARD RUN HOUSING DEVELOPMENT, and
             TAYLOR SUNSET HOUSING DEVELOPMENT,
                                          Appellees



      On appeal from the 368th Judicial District Court
                 of Williamson County, Texas
                   Cause No. 15-0021-C277
____________________________________________________________

  APPELLANT TAYLOR HOUSING AUTHORITY’S UNOPPOSED MOTION TO
       EXTEND TIME FOR FILING APPELLANT’S REPLY BRIEF

      COME NOW, TAYLOR HOUSING AUTHORITY, a Municipal Housing

Authority, Appellant, and file this Motion to Extend Time for

Filing Appellant’s Reply Brief, and in support thereof would

respectfully show unto the Court the following:

      1.    Appellant’s deadline for filing its reply brief is

September 13, 2016.

APPELLANT’S MOTION TO EXTEND TIME FOR
FILING APPELLANT’S REPLY BRIEF                              PAGE 1
      2.    Appellant’s request an additional three (3) days in

which to file its reply brief.

      3.    Appellant has not previously requested any extensions

regarding this item and no extensions have been granted.

      4.    As such, Appellant seeks this court, pursuant to TRAP

10.5(b) and 38.6(d), a three day extension of time to file

Appellant’s reply brief or September 16, 2016.

                                    Respectfully submitted,

                                    DIETZ & JARRARD, P.C.
                                    106 Fannin Ave. East
                                    Round Rock, Texas 78664
                                    Telephone (512) 244-9314
                                    Facsimile (512) 244-3766


                                        By:__/s/ R. Mark Dietz______
                                             R. Mark Dietz
                                             State Bar No. 05857200
                                             rmdietz@lawdietz.com
                                             Douglas G. Cornwell
                                             State Bar No. 24009024
                                             Dgcornwell@lawdietz.com

                                             Ted W. Hejl
                                             Mark J. Schroeder
                                             PO Box 192
                                             Taylor, Texas 76574
                                             ted@hejllawfirm.com
                                             mark@hejllawfirm.com

                                    ATTORNEYS FOR APPELLANT
                                    TAYLOR HOUSING AUTHORITY




APPELLANT’S MOTION TO EXTEND TIME FOR
FILING APPELLANT’S REPLY BRIEF                                 PAGE 2
                      CERTIFICATE OF CONFERENCE

     This is to certify that on September 8, 2016, the
undersigned counsel for Appellants contacted counsel for
Appellees, Patrick J. Fitzgerald, to confer with regard to
this motion. Appellees’ counsel stated that Appellees will
not oppose this motion.

                                    _/s/ Douglas G. Cornwell_________
                                    Douglas G. Cornwell




                        CERTIFICATE OF SERVICE

     This is to certify that on this day a true and correct
copy of the foregoing Appellant Taylor Housing Authority’s
Motion to Extend Time for Filing Appellant’s Reply Brief has
been served via eservice to counsel listed below, on this the
9th day of September, 2016:


            Steve Skarnulis                       Via Eservice
            Thomas J. Turner
            Patrick J. Fitzgerald
            CAIN & SKARNULIS PLLC
            400 W. 15th St., Suite 900
            Austin, Texas 78701
            skarnulis@cstrial.com
            tturner@cstrial.com
            Pfitzgerald@cstrial.com



                                    _/s/ Douglas G. Cornwell__________
                                    Douglas G. Cornwell




APPELLANT’S MOTION TO EXTEND TIME FOR
FILING APPELLANT’S REPLY BRIEF                                   PAGE 3